ROWELL, J.
Indictment for the larceny of a horse, a wagon, and a harness. The testimony on the part of the *62state tended to show that the prisoner hired the team of the owner in Canada, to drive from a certain place therein to a certain other place therein and return the next day; that he did not return át all, but drove through and beyond his destination and into Orleans county in this state, where he tried to sell the team ; and that when he thus obtained possession of it in Canada he intended to steal it. There was no proof as to the law of Canada, and the prisoner moved for a verdict of acquittal, for that there was no such proof, and for that he could not be convicted of larceny in this state if all was true that the testimony tended to show. The motion was overruled and the prisoner excepted. Verdict of guilty. Although courts do not, without proof, take notice of foreign laws, yet they will assume that certain general principles, consonant to reason and natural justice and of universal applicability, are recognized by all civilized nations; as, for instance, the right of self preservation, the privileges and exemptions, of necessity, the common duties of humanity, of more or less perfect obligation, and those obligations, for the most part conventional, upon which is based the modern system of international law. Thus, the right to immunity from personal restraint and personal violence is such a natural right and so generally recognized that he who sues for false imprisonment or assault and battery in another country need not in the first instance prove that the act complained of was unlawful where committed; it will be presumed to have been unlawful there, and to have imposed liability for damages; or, to speak more exactly, in the absence of such proof, the court will proceed according to the law of the forum. Lloyd v. Guibert, L. R. 1 Q. B. 115, 129; Carpenter v. Grand Trunk Railway Co., 72 Me. 388. Wharton says that with regard to what may be called processual presumption, of which the presumption that a foreign law is the same as the domestic is one, no doubt the lex fori decides. Conflict of Laws, s. 782. But whether *63you say that in the absence of proof the court will presume the foreign law to be like the domestic law, or say that the court will proceed according to the domestic law, makes no difference with the rule, for it is the same -in effect either way. In Langdon v. Young, 33 Vt. 136, Redfield, C. J., says it is proper to assume that flagrant violations of the fundamental principles of moral obligations, such as theft and murder, are regarded as crimes by all Christian nations, and that unjustly to accuse abroad one of such deeds as there committed, is actionable. In Woodrow v. O’ Connor, 28 Vt. 776, this court assumed, in the absence of proof, that there was no difference between our law and the law of Canada in respect of the validity of arbitration notes.
So in the case at bar, the court might well assume, as it did, that there was no difference between our law and the law of Canada in respect of larceny in the circumstances disclosed, and proceed according to our law.
For a hundred years our courts have held the common law to be, that one who steals property in another country and brings it into this state is guilty of larceny here. The same is true of one who steals in another one of the United States and brings the property here. The first reported case in respect of stealing in Canada is State v. Bartlett, 11 Vt. 650, decided in 1839. It was there said that the rule had been too long settled, and recognized by too long and uniform a course of practice and decision, to be changed except by legislative action. That was fifty-seven years ago. The rule has not-been changed by legislative action, although the attention of the legislature was then specifically directed to the matter, and hence it is fair to infer that the legislature has been satisfied with the rule. If it was too late then for the court to change the rule, it is certainly too late now. Nor can it be changed except for reasons that would equally call for its abrogation in cases of property stolen in another state of the Union and *64brought here, for the states are as independent of one another in respect of their jurisdiction as they are of foreign countries. Two states, Massachusetts and Ohio, have attempted to distinguish between the thief who brings therein property stolen by him in another state, and the thief who does the like with property stolen by him in another country, convicting the one and acquitting the other. Commonwealth v. Uprichard, 3 Gray 434; Stanleys. State, 24 Ohio St. 166; 15 Am. Rep. 604. But we think no such distinction can be made, and that both cases stand on precisely the same ground. We could not, therefore, abrogate the rule as to one without abrogating it as to both, which we are by no means prepared to do. We are satisfied with the rule as matter of policy, as was the court in State v. Bartlett; for our law should not be such as to induce thieves to come here with their plunder. We are satisfied with it on principle, for every asportation is a fresh trespass and a fresh taking, and so, as matter of law, you have a felonious taking and carrying away in this state, since the possession, as well as the title of the property, is deemed to continue in the owner notwithstanding the original taking, as that was felonious. It is upon this precise ground that in England one who steals goods in one county and carries them into another, may be indicted for larceny in the latter, though he can be indicted for robbery only in the county where the force or putting in fear was. It is true they do not extend the rule to cases where the property was stolen abroad; but the principle of the rule is logically capable of such extension, and, in effect, it receives such extension in this country when a thief is convicted of larceny in one state for bringing in goods that he stole in another state, which the states very generally do, though some do not. On this ground it is that one who steals my goods from one who had stolen them, may be indicted as having stolen them from me. Ohio denies the principle altogether, and says that a *65mere change of place by the thief while he continues in the uninterrupted and exclusive possession of the stolen property does not constitute a new taking, either in law or in fact, and yet she convicts of larceny the thief who brings goods into the state that he stole in another state, but upon what ground is not obvious.
Larceny of the same goods by the same person may be committed any number of times ; and this offence, like every other, is punishable in the jurisdiction in which it is committed. We cannot punish for offences against a foreign law, but only for offences against our law'. But a man cannot bar prosecution for a criminal act here on the ground that he committed a like act elsewhere. A man can neither be punished nor escape punishment here because he stole the same goods in another state or country, 1 Bish. Crim. Law, s. 137, 7th ed.
This question is so fully discussed in the cases, and the reason for the different holdings so fully stated, that further discussion here is unnecessary. We may say, however, that Maine holds with us on the question here involved. State v. Underwood, 49 Me. 181; 77 Am. Dec. 254.
Judgment that there is no error in the proceedings of the county court, and that the respondent take nothing by his exceptions.